J-A12019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JESSICA NICOLE HOLTMEYER                   :
                                               :
                       Appellant               :      No. 1370 WDA 2019

       Appeal from the Judgment of Sentence Entered December 7, 2018
               In the Court of Common Pleas of Clearfield County
            Criminal Division at No(s): CP-17-CR-0000502-1998,
                            CP-17-CR-0000503-1998


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 14, 2020

        Appellant, Jessica Nicole Holtmeyer, appeals from the judgment of

sentence entered in the Clearfield County Court of Common Pleas, following

the grant of relief on her petition under the Post-Conviction Relief Act

(“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

May 9, 1998, Appellant and several teenagers murdered Kimberly Dotts.

Appellant was 16 years old at the time. The Commonwealth charged Appellant

as an adult at two separate docket numbers with several offenses stemming


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-A12019-20


from the May 9th incident.2         At Docket No. 502-1998, the Commonwealth

charged Appellant with criminal homicide. At Docket No. 503-1998, Appellant

faced charges for, inter alia, one count of conspiracy to commit homicide and

two counts each of aggravated assault and conspiracy to commit aggravated

assault.     The trial court consolidated the cases for trial upon the

Commonwealth’s request.

       A prior panel of this Court summarized the evidence presented at

Appellant’s jury trial, in part, as follows.

           On May 9, 199[8], the 16-year-old [A]ppellant, with the
           help of her friends, cruelly and brutally murdered 15-year-
           old Kimberly Dotts (hereinafter “the victim”). The group of
           teens involved in this incident referred to themselves as “the
           Runaways.”      The gang’s title was derived from their
           intentions—to run away from home to Florida. The self-
           titled gang included Aaron Straw (18), Dawn Lanager (15),
           Theresa Wolfe (14), Patrick Lucas (16), Clint Canaway (17),
           and the victim (15). Appellant, however, did not have
           intentions on travelling to Florida.

           In preparation for their attempt to run away to Florida, the
           teens stole a car, which they later crashed. The gang then
           walked to [A]ppellant’s home; however, when they arrived,
           [A]pellant was sleeping. Straw testified that [A]ppellant
           became upset when she realized the victim was with the
           group, because the victim was thought to be a “snitch.”
           Testimony was also presented that the movie “Scream” was
           on the television and that [A]ppellant commented it would
           be fun to hang someone.

           The teens then traveled to a hunting camp…where they
           planned to stay until they left for Florida that evening. They
____________________________________________


2 The record does not indicate why the Commonwealth charged Appellant at
separate docket numbers for offenses relating to the same incident and victim.
Regardless, the cases proceeded virtually as one case.

                                           -2-
J-A12019-20


       vandalized the hunting cabins—flipping a camper over and
       stealing a dog, liquor, clothesline rope, and sparklers from
       various campers.

       Then a bizarre “initiation” ceremony began. Straw threw
       [a] rope over a tree limb, and a loop was created at the
       other end. One by one, with the exception of [A]ppellant
       and Straw, the members of the Runaways each placed the
       noose around his or her neck. The victim was last to
       complete the ritual, however, she was not permitted to take
       her head out of the noose. Rather, Straw and [A]ppellant
       began to pull on the rope. The victim was pulled onto her
       tiptoes for approximately 20-30 seconds while crying. The
       victim was released when the group heard a four-wheeler
       approaching. Choking and crying, the victim took the noose
       off her neck. At this point, it appears that everyone in the
       group with the exception of the victim, [A]ppellant, Straw,
       and Wolfe left the area.

       Straw then placed the rope over another tree, and he tied
       the other end of the rope to a rock. The victim was
       convinced to put her neck into the noose again. Appellant
       and Straw then pulled on the rope until the victim passed
       out. Straw testified that the victim’s lips had turned blue
       and that she was not breathing. The victim’s body was then
       dropped to the ground. Wolfe checked to see if the victim
       was alive, and Straw grabbed a log and threw it on the
       victim’s abdomen. The victim began to breathe, “like
       someone [having] an asthma attack,” and move her arms
       and legs. Straw tried to burn the rope off her neck so “it
       would relieve all that pressure, so we could get her up off
       the ground.” Appellant picked up a large rock, raised it over
       her head, and at least twice struck the victim in the face.

       Lucas testified that when he was summoned to return to the
       scene, he saw the victim in a pool of blood. He also noticed
       that [A]ppellant had rope burns on her hands. The victim’s
       body was then covered with leaves and branches. The rope
       was thrown into an abandoned car. Wolfe and Lanager
       testified that [A]ppellant stated she wanted to “do it again.”
       Testimony was also presented that [A]ppellant threatened
       to kill anyone who said anything. … The victim’s body was
       “discovered” in the woods by Straw and a few other gang
       members.

                                   -3-
J-A12019-20



          … Testimony of both lay witnesses and police officers was
          presented, along with the testimony of…a forensic
          pathologist who performed the autopsy on the victim. [The
          pathologist] testified regarding his examination and
          determined the cause of death was due to the blows to the
          victim’s head by the rock.

Commonwealth v. Holtmeyer, No. 1306 WDA 2000, at 1-5 (Pa.Super. filed

Nov. 20, 2001) (unpublished memorandum) (internal record citations and

footnote omitted). On January 28, 1999, a jury convicted Appellant of first-

degree murder and related offenses. The court sentenced Appellant at both

docket numbers on March 24, 1999, to an aggregate term of life without

parole (“LWOP”).3

       This Court affirmed the judgment of sentence on November 20, 2001,

and our Supreme Court denied allowance of appeal on June 19, 2002. On

June 7, 2010, Appellant filed pro se her first PCRA petition.      The court

appointed counsel and later denied Appellant’s petition on April 15, 2011.

       On August 3, 2012, Appellant filed a counseled PCRA petition, her

second, requesting relief under Miller v. Alabama, 567 U.S. 460, 132 S.Ct.

2455, 183 L.Ed.2d 407 (2012). Upon Appellant’s request, the PCRA court

stayed the petition pending the disposition of several cases before the U.S.



____________________________________________


3  The court imposed lesser terms of imprisonment for the other convictions.
On April 28, 2000, the court amended the sentencing order to run some of
the sentences on the less serious crimes concurrent to the LWOP sentence for
first-degree murder. The March 24, 1999 judgment of sentence otherwise
remained intact.

                                           -4-
J-A12019-20


Supreme Court and Pennsylvania Supreme Court interpreting/applying Miller.

On March 16, 2016, Appellant filed an amended PCRA petition citing

Montgomery v. Louisiana, ___ U.S. ___, 136 S.Ct. 718, 193 L.Ed.2d 599

(2016). Appellant also requested a stay pending the Pennsylvania Supreme

Court’s decision in Commonwealth v. Batts, 640 Pa. 401, 163 A.3d 410

(2017) (“Batts II”), which the PCRA court granted.

       On July 6, 2018, the PCRA court granted Appellant relief and ordered

resentencing. On July 27, 2018, the court conducted a resentencing hearing,

after which the court held its decision in abeyance.         Subsequently, the

Commonwealth filed a sentencing brief, opining that Appellant is not

incorrigible, and recommending that the court resentence Appellant to thirty-

five (35) years to life incarceration for first-degree murder.

       On December 7, 2018, the court conducted another sentencing hearing

and determined that the record did not show Appellant was incapable of

rehabilitation. That same day, the court vacated Appellant’s sentences at both

docket numbers. Upon review of the whole record and with the benefit of a

pre-sentence investigation (“PSI”) report, the court resentenced Appellant at

both docket numbers. Specifically, the court imposed a sentence of thirty-

five (35) years to life imprisonment for first-degree murder.4


____________________________________________


4 The court imposed lesser terms of imprisonment for the other convictions
concurrent with Appellant’s first-degree murder sentence.



                                           -5-
J-A12019-20


       On December 17, 2018, Appellant timely filed post-sentence motions,

which the court denied on March 8, 2019. On April 3, 2019, Appellant timely

filed a notice of appeal.5 The court ordered Appellant on April 17, 2019, to

file a concise statement of errors complained of on appeal per Pa.R.A.P.

1925(b); Appellant complied on May 1, 2019.

       Appellant raises the following issues for our review:

          Whether the court erred as a matter of law when it
          determined that [Appellant] should be subject to a
          mandatory maximum of a life sentence when the imposition
          of such a maximum sentence was mandatory in nature, did
          not reflect an[] individualized assessment of [Appellant]’s
          culpability and ultimate sentence, and was not supported by
          an “on the record” discussion of the salient and applicable
          factors as set out in the U.S. Supreme Court holding in the
          case of Miller v. Alabama and Commonwealth v.
          Batts[?]

          Whether the imposition of a 35-year minimum sentence in
          this case amounts to error as a matter of law when the
____________________________________________


5  On September 26, 2019, this Court issued a rule to show cause why
Appellant’s appeal should not be quashed where Appellant filed a single notice
of appeal from more than one underlying docket number. In Commonwealth
v. Walker, 646 Pa. 456, 185 A.3d 969 (2018), our Supreme Court held that
an appellant must file separate notices of appeal from orders which resolve
issues arising at separate trial court docket numbers, and an appellant’s failure
to do so requires the appellate court to quash the appeal. Nevertheless, this
Court recently held that a breakdown in the operations of the court occurs
when the trial court suggests that a single notice of appeal from an order
listing multiple docket numbers is sufficient to perfect the appeal. See
Commonwealth v. Larkin, ___ A.3d. ___, 2020 WL 3869710 (Pa.Super.
filed July 9, 2020) (en banc). In those circumstances, the appellate court can
overlook an appellant’s noncompliance with Walker and decline to quash the
appeal. Id. Here, when the court advised Appellant of her appellate rights
following resentencing, the court suggested Appellant needed to file only a
single notice of appeal. Thus, we decline to quash Appellant’s appeal for any
technical noncompliance with Walker. See id.

                                           -6-
J-A12019-20


          sentence was imposed pursuant to guidance gleaned from
          the current PA statute found at 18 Pa.C.S.A. § 1102.1, and
          such a sentence does not reflect an individualized sentence
          as mandated [by] the U.S. Supreme Court in the case of
          Miller v. Alabama[?] Such a sentence is mandatory under
          that statute regardless of the application of the factors set
          forth in the U.S. Supreme Court case of Miller v. Alabama.

          Whether the imposition of a 35-year minimum sentence in
          this case amounts to error as a matter of law when the
          sentence was imposed absent the requisite on the record
          statement pertaining to the court’s application of the salient
          and applicable factors set forth in the U.S. Supreme Court
          case of Miller v. Alabama[?]

          Whether the sentencing court abused its discretion…when it
          discounted the weight of the evidence as applied to the
          relevant factors set forth in the U.S. Supreme Court’s
          holding in the case of Miller v. Alabama which applied to
          the issues of youthful trauma and of rehabilitation, assigned
          greater weight to other factors such as gravity of the offense
          and a 20-year-old victim impact statement, and failed to set
          forth its reasoning in an “on the record” discussion of the
          application of all the factors set forth in Miller v.
          Alabama[?]

          Whether the court’s imposition of a 35-year minimum
          sentence amounts to error as a matter of law when such a
          sentence would amount to a “de facto” life sentence under
          the circumstances of this case, contrary to the U.S.
          Supreme Court’s holding in the case of Miller v.
          Alabama[?]

(Appellant’s Brief at 8-9) (reordered for purposes of disposition).6

       In her second and third issues combined, Appellant argues the

resentencing court failed to consider the factors delineated in Miller for



____________________________________________


6 In her brief, Appellant states that she abandons her first issue on appeal
(see Appellant’s Brief at 28), so we give it no further attention.

                                           -7-
J-A12019-20


sentencing a juvenile convicted of first-degree murder. Appellant asserts the

court also did not recite on the record its application of the Miller standards.

Appellant concludes this Court should vacate and remand for a new

resentencing hearing. We disagree.

       A claim that a sentencing court failed to comply with Miller implicates

the legality of the sentence.         Batts II, supra at 444, 163 A.3d at 435.

Therefore, our standard of review is de novo and our scope of review is

plenary. Id. The sentencing court’s determination of whether to impose a

LWOP sentence upon a juvenile is a mixed question of law and fact. Id. “[W]e

defer to the findings of fact made by the sentencing court as long as they are

supported by competent evidence, but give no deference to that court’s legal

conclusion.” Id. at 444, 163 A.3d at 435-36.

       In 2012, the United States Supreme Court held that mandatory LWOP

sentences for those under 18 years old at the time they committed homicide

constitute cruel and unusual punishments in violation of the Eighth

Amendment to the United States Constitution.         Miller, supra at 489, 132

S.Ct. at 2475, 183 L.Ed.2d at ___.7 “A juvenile homicide defendant can only

be sentenced to LWOP if…she is permanently incorrigible, irreparably corrupt,

or irretrievably depraved.” Commonwealth v. Foust, 180 A.3d 416, 427



____________________________________________


7 Subsequently, the United States Supreme Court held that Miller established
a new substantive constitutional right that applies retroactively to cases on
state collateral review. See Montgomery, supra.

                                           -8-
J-A12019-20


(Pa.Super. 2018) (citing Miller, supra at 471, 473, 479–480, 132 S.Ct. at

2464-66, 2469). Thus, there is a presumption against sentencing a juvenile

convicted of murder to LWOP, which the Commonwealth can rebut if it proves

beyond reasonable doubt that the juvenile is incapable of rehabilitation. Batts

II, supra at 411, 163 A.3d at 416.

      In the wake of Miller, the Pennsylvania General Assembly enacted 18

Pa.C.S.A. § 1102.1, which provides in relevant part as follows:

         § 1102.1. Sentence of persons under the age of 18
         for murder, murder of an unborn child and murder of
         a law enforcement officer

         (a) First degree murder.—A person who has been
         convicted after June 24, 2012, of a murder of the first
         degree…and who was under the age of 18 at the time of the
         commission of the offense shall be sentenced as follows:

            (1) A person who at the time of the commission of the
            offense was 15 years of age or older shall be sentenced
            to a term of life imprisonment without parole, or a term
            of imprisonment, the minimum of which shall be at least
            35 years to life.

                                  *    *    *

         (e) Minimum sentence.—Nothing under this section shall
         prevent the sentencing court from imposing a minimum
         sentence greater than that provided in this section.
         Sentencing guidelines promulgated by the Pennsylvania
         Commission on Sentencing may not supersede the
         mandatory minimum sentences provided under this section.

                                  *    *    *

18 Pa.C.S.A. § 1102.1(a)(1), (e).

      “Section 1102.1 does not prescribe minimum sentences for juvenile


                                      -9-
J-A12019-20


homicide defendants who…were convicted of first-[degree] or second-degree

murder [on or] before June 24, 2012.”        Foust, supra at 428 (emphasis

added). Nevertheless, our Supreme Court has held that Section 1102.1 also

applies to juveniles convicted of first-degree or second-degree murder prior

to June 25, 2012. Batts II, supra at 401, 459–60, 163 A.3d at 444–45. So,

a juvenile who committed murder between the ages of 15 and 18, and was

convicted of first-degree murder before June 25, 2012, is subject either to

LWOP, or a mandatory maximum life imprisonment term and a minimum

term-of-years sentence. Id.; 18 Pa.C.S.A. § 1102.1(a)(1), (e).

      The Miller Court established that a juvenile offender’s sentence for

murder must be individualized, and listed several factors for sentencing courts

to consider when imposing a sentence unique to the juvenile. Miller, supra

at 477-78, 132 S.Ct. at 2468, 183 L.Ed.2d at ___. Section 1102.1(d) also

enumerates factors to guide sentencing courts in determining whether to

impose a sentence of LWOP upon a juvenile convicted of first-degree or

second-degree murder. 18 Pa.C.S.A. § 1102.1(d).

         [F]or purposes of uniformity in sentencing juveniles facing
         [LWOP], courts should examine both the Miller factors and
         the section 1102.1(d) factors prior to [sentencing a juvenile
         to LWOP], regardless of whether the juvenile was convicted
         pre- or post–Miller. We observe that some of the Miller
         factors are noticeably absent from section 1102.1(d). All of
         the Miller factors, however, must be considered by a court
         prior to sentencing a juvenile to [LWOP].

Batts II, supra at 476 n.23, 163 A.3d at 455 n.23. “When a juvenile is

exposed to a potential sentence of [LWOP] the trial court must consider the

                                    - 10 -
J-A12019-20


Miller factors, on the record, prior to imposing a sentence” even where the

juvenile ultimately does not receive a LWOP sentence. Commonwealth v.

Machicote, ___ Pa. ___, ___, 206 A.3d 1110, 1120 (2019). On the other

hand, where the Commonwealth does not seek and the sentencing court does

not impose a sentence of LWOP, the court need not consider the Miller

factors. Commonwealth v. Lekka, 210 A.3d 343, 357 (Pa.Super. 2019).

     Instantly, Appellant was 16 years old when she committed her offenses,

and the jury convicted her of first-degree murder before June 25, 2012. Prior

to resentencing, the Commonwealth conceded that the record did not show

Appellant was permanently incorrigible, and did not recommend a LWOP

sentence. At the December 7, 2018 resentencing hearing, the court agreed

that Appellant was not incapable of rehabilitation.   The court resentenced

Appellant for first-degree murder to 35 years to life imprisonment, in

compliance with Miller. See Batts II, supra; 18 Pa.C.S.A. § 1102.1(a), (e).

The resentencing court was not obligated to discuss the Miller sentencing

factors upon resentencing, because the Commonwealth did not seek, and the

court did not impose, a LWOP sentence.      See Lekka, supra.     Therefore,

Appellant’s second and third issues merit no relief. See Batts II, supra.

     In her fourth issue, Appellant argues the resentencing court gave too

much weight to the Section 1102.1(d) factors and the gravity of the offense

when it fashioned her minimum sentence for first-degree murder. Appellant

submits the court should not have applied the sentencing guidelines in 18


                                   - 11 -
J-A12019-20


Pa.C.S.A. § 9721(b). Appellant complains that even when the court relied

upon the Section 9721(b) factors, it gave no weight to the protection of the

public. Appellant posits the court also erroneously considered and granted

inordinate weight to a 20-year-old impact statement of the victim’s family.

Appellant concludes this Court should vacate and remand for resentencing.

We disagree.

     As presented, this issue implicates the discretionary aspects of

Appellant’s sentence.   See, e.g., Batts II, supra (providing that where

Commonwealth does not seek LWOP sentence, sentencing court should apply

traditional considerations of Section 9721(b) when imposing sentence);

Commonwealth v. Cartrette, 83 A.3d 1031 (Pa.Super. 2013) (en banc)

(explaining claim that sentencing court failed to consider Section 9721(b)

factors pertains to discretionary sentencing matters);        Lekka, supra

(examining juvenile murder offender’s challenge to sentencing court’s

application of sentencing factors in Section 1102.1(d) and Section 9721(b) as

discretionary aspects of sentence claim).

     A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right. Commonwealth v. Hunter,

768 A.2d 1136 (Pa.Super. 2001), appeal denied, 568 Pa. 695, 796 A.2d 979

(2001). Prior to reaching the merits of a discretionary sentencing issue:

        We conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, see Pa.R.A.P.
        902 and 903; (2) whether the issue was properly preserved
        at sentencing or in a motion to reconsider and modify

                                    - 12 -
J-A12019-20


         sentence, see [Pa.R.Crim.P. 720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”      Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge’s

actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa.Super. 2000)

(quoting Commonwealth v. Brown, 741 A.2d 726, 735 (Pa.Super. 1999)

(en banc), appeal denied, 567 Pa. 755, 790 A.2d 1013 (2001)).

      This Court does not accept bald assertions of sentencing errors as

substantial questions.     Commonwealth v. Malovich, 903 A.2d 1247

(Pa.Super. 2006).    Rather, an appellant must articulate the bases for her

allegations that the sentencing court’s actions violated the sentencing code.

Id. Ordinarily, “a claim that the sentencing court failed to consider or accord

proper weight to a specific sentencing factor does not raise a substantial

question.” Commonwealth v. Swope, 123 A.3d 333, 339 (Pa.Super. 2015).

But see Lekka, supra at 351-52 (determining that claim sentence was


                                     - 13 -
J-A12019-20


unduly harsh and sentencing court granted disproportionate weight to certain

Miller and Section 1102.1(d) factors posed substantial question) (citing

Commonwealth v. Caldwell, 117 A.3d 763, 769-70 (en banc) (Pa.Super.

2015), appeal denied, 633 Pa. 774, 126 A.3d 1282 (2015) (providing

argument that court did not consider mitigating factors, coupled with

excessive sentence claim, raised substantial question)).

      Instantly, Appellant raised her discretionary sentencing claim in a timely

post-sentence motion and filed a timely notice of appeal. Appellant did not

include a Rule 2119(f) statement in her brief on appeal. See Evans, supra.

The Commonwealth, however, did not object, so we will not dismiss

Appellant’s discretionary aspects of sentencing claim on this basis.       See

Commonwealth v. Brougher, 978 A.2d 373, 375 (Pa.Super. 2004)

(determining Commonwealth’s failure to object to absence of appellant’s Rule

2119(f) statement does not require waiver of appellant’s discretionary aspects

of sentencing claim).

      Although Appellant complains the resentencing court: (i) wrongly based

Appellant’s minimum sentence for first-degree murder upon the factors in

Section 1102.1(d) and Section 9721(b); and (ii) incorrectly balanced the

sentencing guidelines of those statutes, Appellant does not allege the court’s

sentence was excessive or unduly harsh. Thus, Appellant does not appear to

raise a substantial question. Compare Lekka, supra.

      Moreover, even if Appellant’s argument presented a substantial


                                    - 14 -
J-A12019-20


question, it would not merit relief. This Court will not disturb the judgment of

the sentencing court absent an abuse of discretion.          Commonwealth v.

Fullin, 892 A.2d 843 (Pa.Super. 2006).

         [A]n abuse of discretion is more than a mere error of
         judgment; thus, a sentencing court will not have abused its
         discretion unless the record discloses that the judgment
         exercised was manifestly unreasonable, or the result of
         partiality, prejudice, bias or ill-will. In more expansive
         terms, …: An abuse of discretion may not be found merely
         because an appellate court might have reached a different
         conclusion,    but    requires    a    result  of     manifest
         unreasonableness, or partiality, prejudice, bias, or ill-will, or
         such lack of support so as to be clearly erroneous.

         The rationale behind such broad discretion and the
         concomitantly deferential standard of appellate review is
         that the sentencing court is in the best position to determine
         the proper penalty for a particular offense based upon an
         evaluation of the individual circumstances before it. Simply
         stated, the sentencing court sentences flesh-and-blood
         defendants and the nuances of sentencing decisions are
         difficult to gauge from the cold transcript used upon
         appellate review. Moreover, the sentencing court enjoys an
         institutional advantage to appellate review, bringing to its
         decisions an expertise, experience, and judgment that
         should not be lightly disturbed. Even with the advent of the
         sentencing guidelines, the power of sentencing is a function
         to be performed by the sentencing court. Thus, rather than
         cabin the exercise of a sentencing court’s discretion, the
         guidelines merely inform the sentencing decision.

Commonwealth v. Walls, 592 Pa. 557, 564-65, 926 A.2d 957, 961-62

(2007) (internal quotation marks, footnotes, and citations omitted).

      Pursuant to Section 9721(b), “the court shall follow the general principle

that the sentence imposed should call for confinement that is consistent with

the protection of the public, the gravity of the offense as it relates to the


                                      - 15 -
J-A12019-20


impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S.A. § 9721(b). See also Commonwealth

v. Fowler, 893 A.2d 758 (Pa.Super. 2006) (stating where court had benefit

of PSI report, we can presume it was aware of relevant information regarding

defendant’s character and weighed those considerations along with mitigating

statutory factors).

      Here, at the December 7, 2018 resentencing hearing, the court

explained its consideration of the Section 1102.1 and Section 9721(b) factors

as applied to its imposition of Appellant’s minimum sentence for first-degree

murder, as follows:

         …I conclude what the Commonwealth concedes, that proof
         beyond a reasonable doubt [that Appellant] is not able to be
         rehabilitated  has   not    been   presented       by    the
         Commonwealth.

                                  *     *      *

         Quite frankly, given the circumstances of this killing…if
         [Appellant] appeared today resisting rehabilitation, as she
         did in the early days of her confinement, I believe one could
         conclude that this is the rare case envisioned by the U.S.
         Supreme Court.

         However, the evidence in this case is otherwise. Given the
         Commonwealth’s position, I will not go into depth in an
         analysis of the Miller criteria and the factors set forth in
         Section 1102.1.

         I would indicate that I have reviewed those factors in
         relation to the evidence presented and conclude that the
         imposition of [a] sentence of [LWOP] in this case would not
         pass constitutional muster. I will then go to determine what
         the appropriate sentence would be.


                                      - 16 -
J-A12019-20


                                *     *      *

       In Batts[ II], the [Pennsylvania Supreme C]ourt provides
       guidance when imposing a sentence of life with the
       possibility of parole in determining the minimum term of
       imprisonment.     The [C]ourt in that case…provided as
       follows: In sentencing a juvenile offender to life
       imprisonment with the possibility of parole, traditional
       sentencing considerations apply, and it cites Section
       9721(b) of the judicial code.

       The sentencing court should fashion the minimum term of
       incarceration using it [as] guidance, Section 1102.1([e]) of
       the crimes code; and that’s the section which sets the
       minimum sentence for this age range at 35 years.

                                *     *      *

       So, in imposing the minimum sentence in this case of the
       first-degree murder charge, we must use as guidance
       Section 1102.1(a), even though it directly applies only to
       cases where the homicide occurs after June 24th, 2012.

       The Pennsylvania [Supreme Court] stated in Batts[ II], we
       believe that Section 1102.1 will help frame the exercise of
       judgment by the court in imposing a sentence and may
       provide an essential starting point that must be respected
       and considered when determining an appropriate minimum
       sentence for a juvenile convicted of first-degree murder
       prior to the Miller decision.

       …I’ll refer to the Section 9721 factors.

       The first factor that I will consider is the gravity of the
       offenses as it relates to the impact on the life of the victim
       and the community. In this case, [Appellant] took Kimberly
       [D]otts’ life in a manner so gruesome that the [Superior
       Court], in its [memorandum decision], stated the facts of
       this case are shocking. One could only try to imagine the
       horror this 1[5]-year-old girl experienced before she died.
       Her body was covered with branches and abandoned only to
       be found at a later time.

       The effect on the victim’s family is evidenced in the original

                                    - 17 -
J-A12019-20


       victim [family] impact statements and in the words of
       Kimberly’s mother at this proceeding. In our opinion, this
       factor goes in favor of a significant minimum sentence,
       perhaps in excess of the Section 1102.1 minimum.

       The next factor provides a mitigating influence, and that is
       the rehabilitative needs of [Appellant]. [Appellant] clearly
       had significant rehabilitative needs upon her initial
       incarceration.

       The testimony of the July 27, 2018 hearing details
       [Appellant]’s troubled upbringing prior to the commission of
       this offense. It also goes into great depth with regard to
       her rehabilitative efforts and the extent of her rehabilitation.

       Troy Edwards, who is a reentry service—or at least at the
       time of the hearing was a reentry service coordinator at
       [SCI] Muncy, has known [Appellant] at the institution for 14
       years. He testified to [Appellant]’s work as a certified peer
       support specialist, her educational achievement, her prison
       employment activities and her House of Hope involvement.

       He gave his opinion that as a reentry service specialist, he
       believes, and these are his words from the transcript,
       [Appellant]’s as, if not better, prepared for reentry as
       anyone who would walk through these doors.

       Devant…Cole, a social worker at Muncy, testified to
       [Appellant]’s role as her detail or assistant. Ms. Cole
       testified that she believes [Appellant] is as prepared to enter
       society as inmates she has prepared for reentry.

       [Appellant] also presented Deborah A. Mucha, an expert in
       the field of psychology and trauma therapy. She testified
       concerning her knowledge of this case and her contact with
       [Appellant].

       She detailed her knowledge of [Appellant]’s early life prior
       to the murder and of [Appellant]’s programs at Muncy since
       her incarceration. She attributed [Appellant]’s participation
       in this incident to be the result of automatic obedience,
       which is a phenomenon where one will do whatever is
       requested of them because of extreme traumatization.


                                   - 18 -
J-A12019-20


        She pointed to Aaron Straw, a codefendant in this case, and
        [Appellant]’s boyfriend at the time, as the source of the
        trauma.      Ms. Mucha testified at length regarding
        [Appellant]’s rehabilitation while at Muncy, including her
        participation in the program House of Hope.

        She gave her        opinion     that…[Appellant]   has   been
        rehabilitated.

        Finally she gave her opinion as to risk assessment of
        reoffending, which she gave, and these are her words, very
        little probability.

        [Appellant] spoke at the hearing and expressed her position
        in the letter which I received since the hearing, which has
        been provided to counsel. She expressed remorse and
        referred to her rehabilitation and changed life.

        The last matter to be considered under Section 9721 is a
        protection of the public. This factor had to be one of great
        concern at the initial sentencing hearing. If one accepts the
        testimony of [Appellant]’s rehabilitation, it would be logical
        to conclude that this factor is not as significant today.
        Although, in our opinion, we must keep in mind we’re
        dealing with an individual who was capable of such acts at
        a point in her life.

(N.T. Resentencing, 12/7/18, at 11-16).

     At the outset, the record belies Appellant’s claim that the resentencing

court considered and granted inordinate weight to the Section 1102.1(d)

factors when it fashioned the minimum term for Appellant’s first-degree

murder sentence. Instead, the resentencing court explained it did not apply

the Section 1102.1(d) sentencing factors. The court added it looked to the

minimum sentence prescribed in Section 1102.1 as a guide in determining the

minimum sentence term for first-degree murder.         See Batts II, supra

(explaining that if juvenile convicted of murder does not receive LWOP

                                      - 19 -
J-A12019-20


sentence, sentencing court may determine minimum sentence term; although

sentencing court has discretion in setting minimum term, minimum sentences

in Section 1102.1(a) should guide court).      Furthermore, the resentencing

court did not abuse its discretion when it applied the Section 9721(b)

sentencing guidelines to fashion Appellant’s minimum sentence for first-

degree    murder, because    the   Commonwealth      did   not seek and     the

resentencing court did not impose a LWOP sentence. See id.

      The record indicates the resentencing court considered each of the

Section 9721(b) sentencing factors.    Appellant mischaracterizes the weight

the court ascribed to the gravity of the offense and the need to protect the

public.   The resentencing court merely recounted the facts of the offense,

commented on the nature of the offense, and reiterated this Court’s view of

the facts on direct appeal. Nothing in the record indicates the resentencing

court placed undue weight on the gravity of the offense. Additionally, the

court opined that the protection of the public did not garner as much weight

at resentencing as it did in the original sentence, due to the court’s finding

that Appellant is not incorrigible and has already made progress toward

rehabilitating.   (N.T. Resentencing, 12/7/18, at 16).       Also, contrary to

Appellant’s argument, the court specifically noted that it considered the impact

statement of victim’s family from the original sentencing and the impact

statement the victim’s mother made at resentencing.              (Id. at 14).

Furthermore, the court had the benefit of a PSI report at resentencing. See


                                     - 20 -
J-A12019-20


Brougher, supra. Thus, we see no abuse of the court’s broad sentencing

discretion. See Walls, supra; Fullin, supra. Therefore, even if Appellant’s

claim presented a substantial question, it would merit no relief.

      In her last issue on appeal, Appellant argues her new sentence for first-

degree murder is an illegal de facto life sentence. Appellant concludes this

Court should vacate and remand for resentencing. We disagree.

      A claim that a court sentenced a juvenile defendant to a de facto LWOP

sentence goes to the legality of the sentence.      Foust, supra at 422.     A

challenge to the legality of a sentence is a question of law. Commonwealth

v. Barnes, 167 A.3d 110, 116 (Pa.Super. 2017) (en banc).            Thus, our

standard of review is de novo and our scope of review is plenary. Id.

      In Foust, this Court noted “[t]here are certain term-of-years sentences

which clearly constitute de facto LWOP sentences. For example, a 150-year

sentence is a de facto LWOP sentence. Similarly, there are clearly sentences

which do not constitute de facto LWOP sentences. A sentence of 30 years to

life falls into this category.” Id. at 438. The Foust Court, however,

         decline[d] to draw a bright line…delineating what constitutes
         a de facto LWOP sentence and what constitutes a
         constitutional   term-of-years    sentence.       But    see
         Commonwealth v. Dodge, 77 A.3d 1263, 1276 (Pa.Super.
         2013), appeal denied, 625 Pa. 648, 91 A.3d 161 (2013)
         (appearing to hold that…defendant must be parole eligible
         before…she turns 90 for it not to be considered…de facto
         LWOP sentence). We similarly decline[d] to set forth factors
         that trial courts must consider when making this
         determination, i.e., whether they must look to the life
         expectancy of the population as a whole or a subset thereof
         and whether the defendant must be given a chance at a

                                    - 21 -
J-A12019-20


         meaningful post-release life.

Id.

      In light of Foust, this Court has outlined a method to determine whether

a sentence constitutes a de facto LWOP sentence:

         The key factor in considering the upper limit of what
         constitutes a constitutional sentence, in this narrow context,
         appears to be whether there is some meaningful opportunity
         to obtain release based on demonstrated maturity and
         rehabilitation. Implicit in this standard is the notion it would
         not be meaningful to provide an opportunity for release
         based solely on the most tenuous possibility of a defendant’s
         surviving the minimum sentence imposed.                  To be
         meaningful or, at least, potentially meaningful, it must at
         least be plausible that one could survive until the minimum
         release date with some consequential likelihood that a non-
         trivial amount of time at liberty awaits. Thus, though it
         expressly declined to do so, the Foust Court seemed to
         suggest some sort of meaningful-opportunity-for-release
         standard by declaring that a 150–years–to–life sentence
         constitutes a de facto LWOP sentence.

Commonwealth v. Bebout, 186 A.3d 462, 467 (Pa.Super. 2018) (internal

quotations marks and citations omitted) (concluding sentence of 45 years to

life imprisonment did not constitute de facto LWOP sentence in violation of

Miller, where appellant had been incarcerated for underlying offense since he

was 15 years old and will be eligible for parole at age 60).            See also

Commonwealth v. Blount, 207 A.3d 925 (Pa.Super. 2019), appeal denied,

___ Pa. ___, 218 A.3d 1198 (2019) (deciding sentence of 35 years to life

imprisonment was not illegal de facto LWOP sentence; noting appellant was

incarcerated for related offense at age 17 and will be eligible for parole at age

52); Commonwealth v. White, 193 A.3d 977 (Pa.Super. 2018) (holding

                                     - 22 -
J-A12019-20


sentence of 35 years to life imprisonment was not illegal de facto LWOP

sentence; explaining appellant had been incarcerated for underlying crime

since he was 17 years old and will be eligible for parole at age 52).

      Instantly, the court resentenced Appellant to 35 years to life

imprisonment for first-degree murder. Appellant has been incarcerated since

she was 16 years old and will be eligible for parole when she is 51 years old.

Therefore, Appellant’s sentence does not constitute a de facto LWOP sentence

and is not an illegal sentence under Miller.     See Blount, supra; White,

supra; Bebout, supra. Thus, Appellant’s claim that her new sentence for

first-degree murder amounts to a de facto life sentence fails. See Foust,

supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2020




                                    - 23 -